Title: To Alexander Hamilton from Thomas Jefferson, 25 June 1791
From: Jefferson, Thomas
To: Hamilton, Alexander



Philadelphia June 25, 1791.
Sir

Your favour of the 8th. inst. could only be recieved on my return here, and I have this morning been considering of it’s contents. I think with you that it will be interesting to recieve from different countries the details it enumerates. Some of these I am already in a regular course of recieving. Others when once well executed, will scarcely need to be repeated. As to these I already possess what may answer your views in part. ⟨I⟩ must therefore give you the trouble to call on me in some ⟨of your walks⟩, in order that after seeing what I possess, ⟨we⟩ may decide on the proper supplement. I think it advi⟨seable⟩ not to trouble gentlemen abroad with sending what we have already, because the less we give them to do the more secure we shall be of having it done.

I am with the most respectful esteem Dr. Sir   Your most obedt & most humble servt
Th: Jefferson
The Secretary of the Treasury

